Name: 2008/674/EC: Commission Decision of 13Ã August 2008 amending Decision 2007/683/EC approving the plan for the eradication of classical swine fever in feral pigs in certain areas of Hungary (notified under document number C(2008) 4321)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  natural environment;  agricultural activity;  Europe;  health
 Date Published: 2008-08-15

 15.8.2008 EN Official Journal of the European Union L 220/30 COMMISSION DECISION of 13 August 2008 amending Decision 2007/683/EC approving the plan for the eradication of classical swine fever in feral pigs in certain areas of Hungary (notified under document number C(2008) 4321) (Only the Hungarian text is authentic) (2008/674/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular Article 16(1) thereof, Whereas: (1) Commission Decision 2007/683/EC (2) approved a plan submitted by Hungary on 11 July 2007 for the eradication of classical swine fever in feral pigs in the areas of that Member State set out in the Annex to that Decision. (2) Hungary has informed the Commission about the recent evolution of classical swine fever in feral pigs in that Member State. In the light of the epidemiological information available, the measures set out in the plan for the eradication of classical swine fever in feral pigs need to be extended to certain areas of the county of Heves and the county of Borsod-AbaÃ ºj-ZemplÃ ©n. (3) For the sake of transparency of Community legislation, the Annex to Decision 2007/683/EC should be replaced by the text in the Annex to this Decision. (4) Decision 2007/683/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/683/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Republic of Hungary. Done at Brussels, 13 August 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as last amended by Commission Decision 2007/729/EC (OJ L 294, 13.11.2007, p. 26). (2) OJ L 281, 25.10.2007, p. 27. Decision as amended by Decision 2008/159/EC (OJ L 51, 26.2.2008, p. 21). ANNEX ANNEX Areas where the plan for the eradication of classical swine fever in feral pigs is to be implemented The territory of the county of NÃ ³grÃ ¡d and the territory of the county of Pest located north and east of the Danube, south of the border with Slovakia, west of the border with the county of NÃ ³grÃ ¡d and north of the motorway E71, the territory of the county of Heves located east of the border of the county of NÃ ³grÃ ¡d, south and west of the border with the county of Borsod-AbaÃ ºj-ZemplÃ ©n and north of the motorway E71, and the territory of the county of Borsod-AbaÃ ºj-ZemplÃ ©n located south of the border with Slovakia, east of the border with the county of Heves, north and west of the motorway E71, south of the main road No 37 (the part between the motorway E71 and the main road No 26) and west of the main road No 26.